FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SOLONGO GANTUMUR,                                 No. 09-71437

               Petitioner,                        Agency No. A098-846-928

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Solongo Gantumur, a native and citizen of Mongolia, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Molina-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Morales v. INS, 237 F.3d 1048, 1050 (9th Cir. 2001), and we deny the petition for

review.

         Gantumur was harmed by her employer when she refused his demand to

falsely claim she embezzled funds. Substantial evidence supports the agency’s

conclusion that Gantumur did not demonstrate past persecution or a well-founded

fear of future persecution on account of a protected ground. See id. at 1052

(personal retribution by a prominent politician was not persecution on account of a

protected ground); Grava v. INS, 205 F.3d 1177, 1181 (9th Cir. 2000)

(“Whistleblowing against one’s supervisors at work is not, as a matter of law,

always an exercise of political opinion.”). Accordingly, Gantumur’s asylum claim

fails.

         PETITION FOR REVIEW DENIED.




                                         2                                     09-71437